Citation Nr: 1223580	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-16 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to service connection for diabetes mellitus, type II, , to include as a result of herbicide exposure.

Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to the benefits sought on appeal.  The Veteran appealed the decision to the Board, and the case was referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran claims that he is entitled to service connection for diabetes mellitus because it is the result of exposure to herbicides during his service near the Demilitarized Zone (DMZ) in Korea in 1968 and 1969.  Specifically, in various written statements, the Veteran indicated that during his service in Korea, he was attached to the 5th Air Force and stationed at Osan Air Base in the Songtan section of Pyeongtaek City, South Korea.  However, he contends that he made several trips to the DMZ on classified intelligence operations with Major Robert G. Thompson (Chief, Plans & Material Division) and Captain Robert E. O'Neil (Air Targets Officer), both of the 5th Air Force.  

The Veteran's personnel records confirm that he was an Intelligence Specialist with the 5th Air Force and stationed at Osan Air Base from July 24, 1968, to April 16, 1969.  The RO denied the Veteran's claims on the basis that he did not serve in the DMZ in Korea between April 1968 and July 1969. 

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph (iv) to 38 C.F.R. § 3.307(a)(6) that reads as follows: 

(iv) A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 

38 C.F.R. § 3.307(a)(6)(iv); see also 38 C.F.R. § 3.814(c)(2). 

A list of units that have been recognized by the Department of Defense (DOD) as having served in areas along the Korean demilitarized zone (DMZ) can be found in the M21-1MR manual at part IV, subpart ii, chapter 2, section C, paragraph 10.  The 5th Air Force is not listed. 

VA's Adjudication Manual (M21-1MR), however, requires additional development actions when a veteran was not assigned to one of the enumerated units, but alleges service along the DMZ between April 1, 1968, and August 31, 1971.  These actions may include submitting a request to the U.S. Air Force and Joint Services Records Research Center (JSRRC) for verification of the location of a veteran's unit. See M21-1MR, Pt. IV, Subpart ii, Chapter 2, Section C, 10.  Here, although it appears that such a request was sent to the Veteran's service branch, resulting in a January 2007 response that there were no records of exposure to herbicides, it does not appear as if a request was sent to the JSRRC.  

As such, the claim must be remanded in order to determine whether the Veteran's unit was stationed at or near the DMZ during his service in Korea from July 24, 1968, to April 16, 1969.

Additionally, the issue of entitlement to service connection for peripheral neuropathy must be remanded to the RO in accordance with the holding in Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). If the Veteran is granted entitlement to service connection for diabetes mellitus, it would have a significant impact on his claim for entitlement to service connection for peripheral neuropathy claimed as secondary to diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should comply with the evidentiary development procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10, for purposes of attempting to verify the Veteran's alleged exposure to Agent Orange during his service in Korea with the 5th Air Force, from July 24, 1968, to April 16, 1969.  If it is not possible to make such a determination, the RO/AMC should so state and give reasons for why such information cannot be obtained. 

2.  After completing any additional development deemed necessary as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated. If the benefit sought on appeal remains denied, the Veteran and his representative should be issued supplemental statement of the case. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


